     Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SERGIO FRANCISCO PUEBLA PALOMO,

                              Plaintiff,

       -against-                                            5:15-CV-1536 (LEK/TWD)

JOSEPH G. DEMAIO, et al.,

                              Defendants.


                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Sergio Francisco Puebla Palomo, a musician, composer, and recording artist,

brought this action against his former production company, Magic Circle Music, and its owner

Joey DeMaio alleging conversion of his music equipment, replevin, and tortious interference

with various other business relationships. Dkt. No. 1 (“Complaint”) ¶ 4. Defendants

counterclaimed for breach of contract and unjust enrichment. Dkt. No. 39 (“Amended Answer”)

¶¶ 144–230. Both sides moved for summary judgment. Dkt. Nos. 151 (“Defendants’ Motion for

Summary Judgment”), 152 (“Plaintiff’s Motion for Summary Judgment”). By Memorandum-

Decision and Order entered on September 4, 2019, this Court granted Defendants’ Motion for

Summary Judgment with respect to Plaintiff’s claim of tortious interference and denied it for all

other causes of action. Dkt. No. 181 (“September 2019 Memorandum-Decision and Order”). In

the same order, the Court granted Plaintiff’s Motion for Summary Judgment on his claims of

conversion and replevin and for a portion of Defendants’ counterclaims of breach of contract and

unjust enrichment. Id.
      Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 2 of 15




       Presently before the Court is Defendants’ motion seeking reconsideration of the

September 2019 Memorandum-Decision and Order. Dkt. No. 182 (“Motion for

Reconsideration”). For the reasons that follow, Defendants’ Motion is denied.

II.    BACKGROUND

       A. Factual Background

       Plaintiff’s factual allegations are detailed in the September 2019 Memorandum-Decision

and Order, familiarity with which is assumed. See Sept. 2019 Mem.-Decision and Order at 3–10.

For convenience, the Court briefly summarizes the relevant facts here. The following facts are

undisputed unless otherwise noted.

       From 2005 to April 2013, Plaintiff served as a music director and composer for Magic

Circle. Dkt. No. 151-1 (“Defendants’ Statement of Material Facts”) ¶ 3; Dkt. No. 166

(“Plaintiff’s Response Statement of Material Facts”) ¶ 3. Plaintiff also played keyboard for

HolyHell, a heavy metal band led by his wife, Mary Ellen Breon. Compl. ¶ 22; Am. Answer ¶ 22.

From 2007 until at least 2010, Plaintiff and HolyHell entered into a series of written agreements

with Magic Circle to produce at least one album and perform on live tours, among other things.

See Dkt. No. 39 at 36–41, 42–44, 45–49, 50–54, 55–57 (“2007-2010 Written Agreements”).1 The

2007-2010 Written Agreements addressed copyright ownerships, compensation, and other terms

of the parties’ collaboration on HolyHell’s first album, concerts, and tours. Id.

       On December 22, 2011, Plaintiff and Breon met with Magic Circle management,

including DeMaio, to discuss preparations for HolyHell’s second full-length album, later titled



       1
           Citations to filings refer to the page numbers generated by CM/ECF, the Court’s electronic
filing system.

                                                  2
     Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 3 of 15




Darkness Visible. Defs.’ SMF ¶ 8; Pl.’s RSMF ¶ 8. During the meeting, the parties reviewed

Magic Circle’s proposed budget for the album and associated touring, which was detailed in a

spreadsheet indicating projected costs and revenues. Defs.’ SMF ¶ 11; Pl.’s RSMF ¶ 11. The

spreadsheet noted that Magic Circle and HolyHell would split the profits for Darkness Visible

50-50. Dkt. No. 153-2, Ex. 10. At the end of the meeting, Breon remarked that the spreadsheet

was “overwhelming,” and that she needed “to take a hot bath to think about it.” Dkt. No. 153-2,

Ex. 9-T.

       Defendants assert that during the December 22, 2011 meeting, Plaintiff and HolyHell

agreed to produce Darkness Visible with a minimum of 10 newly written songs, to be completed

no later than May 2012. Defs.’ SMF ¶ 18. Plaintiff disputes that the parties had any contract

regarding Darkness Visible, let alone a settled number of songs or deadline. Pl.’s RSMF ¶ 18.

       Nevertheless, in early 2012, HolyHell proceeded with Darkness Visible using Magic

Circle’s recording studios and financial support. Id. ¶ 16; Defs.’ SMF ¶ 16. In May 2012,

Plaintiff and Breon met with Magic Circle management, and there was a consensus that album

production for Darkness Visible was behind schedule, with HolyHell having only recorded four

songs by that point Dkt. No. 153-2, Ex. 19-T at 6–7, 13–15, 24–25. Upon DeMaio’s suggestion,

HolyHell released three of their four finished songs digitally before their upcoming summer tour

with the expectation that the parties would release the full album in the fall of 2012. Id. at 17,

36–38, 80.

       HolyHell went on tour in Europe in June and July of 2012, and Plaintiff authorized Magic

Circle to ship his musical equipment to Europe through Rock-it Cargo, a third-party shipper. Dkt.

No. 153 (“Plaintiff’s Statement of Material Facts”) ¶¶ 42–43; Dkt. No. 167 (“Defendants’


                                                  3
     Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 4 of 15




Response Statement of Material Facts”) ¶¶ 42–43. When the tour ended, Defendants stored

Plaintiff’s equipment in a German warehouse. Dkt. No. 167-1 (“July 2018 DeMaio Affidavit”) ¶

18. Due to “irreconcilable conflicts,” Holyhell decided to stop working with Magic Circle after

the tour. Pl.’s SMF ¶ 40; Defs.’ RSMF ¶ 40. Plaintiff, however, continued to work with Magic

Circle as a music director and composer until March 2013. Pl.’s SMF ¶ 41; Defs.’ RSMF ¶ 41. In

fall 2012, Plaintiff asked Defendants if Plaintiff’s friends could retrieve his music equipment

from the German warehouse before it was shipped back to the United States. Pl.’s SMF ¶ 47;

Defs.’ RSMF ¶ 47. Magic Circle responded, saying that it had used a customs permit called a

“Carnet” to ship Plaintiff’s equipment to Europe and that in order to avoid paying import-export

duties for the equipment, Rock-it Cargo needed to ship the equipment back to the United States.

Pl.’s SMF ¶ 47; Defs.’ RSMF ¶ 47. DeMaio added that Plaintiff “would be able to retrieve the

equipment when it was returned to the United States.” Pl.’s SMF ¶ 47; Defs.’ RSMF ¶ 47.

       The equipment was shipped back to the United States in spring 2013. Pl.’s SMF ¶ 48;

Defs.’ RSMF ¶ 48. While the equipment was in transit, Plaintiff’s visa application was denied

and he was forced to return to Mexico, his native country. Pl.’s SMF ¶ 49. Upon learning that his

equipment had arrived in the United States, Plaintiff made several e-mail requests for retrieval.

Pl.’s SMF ¶ 51; Defs.’ RSMF ¶ 51. DeMaio responded by asking Plaintiff to sign releases

concerning the end of his professional relationship with Magic Circle that included a release of

any legal claims Plaintiff had against Magic Circle and an agreement to assign the rights of

Plaintiff’s work product to Magic Circle. Pl.’s SMF ¶ 52; Defs.’ RSMF ¶ 52. Plaintiff refused to

sign the releases. Pl.’s SMF ¶ 55; Defs.’ RSMF ¶ 55. On May 16, 2013, Plaintiff’s counsel wrote

a letter to Magic Circle and requested the return of Plaintiff’s equipment without any conditions.


                                                 4
     Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 5 of 15




Dkt. No. 153-1 at 100–101. Magic Circle refused and said that Plaintiff “had to sign the General

Release Agreement to provide for the orderly transfer . . . of Mr. Palomo’s property.” Id. at 110.

       After leaving Magic Circle in spring 2013, Plaintiff retained computer files containing

audio recordings, called “stems,” from HolyHell’s spring 2013 recording session at Magic Circle.

Pl.’s SMF ¶ 38. HolyHell never finished Darkness Visible but did independently release the work

“they had begun in 2012 leading up to the summer 2012 tour,” along with a few new songs on

their Facebook page in 2014. Pl.’s SMF ¶¶ 65–67; Defs.’ RSMF ¶¶ 65–67. In a separate case

before the New York State Supreme Court, the parties dispute who owns the copyrights to these

recordings. Defs.’ RSMF ¶ 69.

       B. Procedural History

       Plaintiff filed the Complaint on December 28, 2015, asserting claims for conversion,

trespass to chattels, replevin, and interference with prospective economic advantage. Compl. In

April 2017, Defendants counterclaimed for breach of contract and unjust enrichment based on

Plaintiff’s: (1) retention of company property and (2) receipt of compensation from Magic Circle.

Am. Answer ¶¶ 144–230. The Court subsequently dismissed Plaintiff’s trespass to chattels claim.

Dkt. No. 21. After discovery concluded, the Court ruled on cross-motions for summary judgment

in its September 2019 Memorandum-Decision and Order.

       C. September 2019 Memorandum-Decision and Order

       The Court granted Defendants’ Motion for Summary Judgment on Plaintiff’s claim of

tortious interference and denied it for all other counts. See Sept. 2019 Mem.-Decision and Order

at 45–46. It also granted Plaintiff’s Motion for Summary Judgment on his claims of conversion

and replevin and for Defendants’ counterclaims of breach of contract and unjust enrichment. Id.


                                                 5
     Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 6 of 15




The Court found a genuine dispute of material fact concerning: (1) Plaintiff’s damages for the

conversion, (2) whether Plaintiff breached a contract by failing to produce the Darkness Visible

album for Magic circle, and (3) whether Plaintiff was unjustly enriched by receiving

compensation from Magic Circle and using Magic Circle studios and resources to produce the

unfinished album. Id.

        For the claims of conversion and replevin, the Court first held that Plaintiff’s conversion

and replevin claims were not time-barred under New York’s three-year statute of limitations. Id.

at 10; see also N.Y.C.P.L.R. §§ 203(a), 214(3). At issue was the date on which the claims

accrued. Defendants contended that the claims accrued in summer 2012 when they took

possession and transported Plaintiff’s equipment to Europe. Sept. 2019 Mem.-Decision and

Order at 10–11; Defs.’ Mem. at 10. However, Plaintiff argued, and the Court agreed, that the

claims accrued when Defendants refused to return his equipment unless he signed their release in

spring 2013, because this was when Defendants alerted Plaintiff that they intended to

commandeer his equipment. Sept. 2019 Mem.-Decision and Order at 10–11 (citing Hoelzer v.

City of Stamford, Conn., 933 F.2d 1131, 1133 (2d Cir. 1991) (holding that an art restorer did not

convert the owner’s paintings by merely acquiring them from a third party and holding them for

storage and restoration) (internal quotation marks omitted). The Court went on to hold

Defendants liable for conversion since it was undisputed that Defendants had possession of

Plaintiff’s equipment since 2012 and did not return his equipment despite Plaintiff’s multiple

requests. Id. at 17. The Court then said that because Plaintiff had proved conversion, he was

entitled to replevin as a matter of law but that the precise amount of damages needed to be

determined at trial. Id. at 24.


                                                 6
     Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 7 of 15




        For the Defendants’ breach of contract claim based on Plaintiff’s retention of audio

recordings, the Court held that although Plaintiff did keep the files of audio recordings that were

recorded at Magic Circle, Defendants retained the master files of these recordings and could not

show that Plaintiff’s alleged theft damaged them. Id. at 40–41. The Court added that, although

Defendants alleged that this theft of the Darkness Visible recordings breached the 2007-2010

Written Agreements, these agreements limited themselves to contemporaneous projects and did

not govern Darkness Visible recordings. Id. at 34–35. Whether the parties mutually assented to

an extension of their agreements was a question for a jury. Id. at 36–37. On contractual damages,

the Court held that there was no evidence suggesting that Plaintiff’s conversion of the audio files

damaged Defendants and no evidence that Plaintiff exploited these recordings for his own profit.

Id. at 39–40.

        D. Defendants’ Motion for Reconsideration

        Defendants argue that Plaintiff’s claims for conversion and replevin are barred by the

statute of limitations. Mot. for Recons. at 4. Defendants point to e-mails from Plaintiff during

November and December of 2012 in which he acknowledged that Defendants were withholding

his equipment and stated that he was preparing to sue Defendants. Id. at 6. Defendants point to

one such e-mail between Plaintiff and HolyHell members in which Plaintiff said that “another

lawsuit [I’ll] start once my green card process is done, unless the whole separation thing get’s

[sic] fixed, is against MCM for holding my equipment in Europe.” Id. (quoting Dkt. No. 151-3,

Ex. 8). Defendants claim that e-mails similar to this demonstrate that Plaintiff was aware of the

basis of his claims more than three years before he filed suit, and these claims are therefore

barred by the statute of limitations. Id. at 7.


                                                  7
       Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 8 of 15




        Defendants also argue that the Court “overlooked evidence demonstrating that work

product and/or materials falling under the 2007 and/or other written agreements later became part

of the Darkness Visible project, and as such, Magic Circle is the owner of such work product and

materials.” Id. at 4. For this reason, Defendants argue, the Court should grant Defendants’ motion

for summary judgment with respect to its counterclaim for breach of contract over the return of

the Darkness Visible work product and materials. Id. at 5.

        Defendants also argue that because work product falling under the 2007-2010 Written

Agreements was later incorporated into Darkness Visible, the Court should grant summary

judgment on their counterclaim of breach of contract. Id. at 10.

        E. Plaintiff’s Response

        Plaintiff responds that under the rigorous standard for evaluating a motion for

reconsideration, neither of the Court’s holdings should be altered. Dkt. No. 184 (“Plaintiff’s

Response”) at 5.

        Regarding whether the statute of limitations bars Plaintiff’s claims for conversion and

replevin, Plaintiff argues his awareness of the bases for his claims does not matter, and the

critical inquiry is when Plaintiff was alerted that Defendants commandeered his equipment. Id. at

8–9.

        Plaintiff points out that Defendants’ breach of contract counterclaim was dismissed

because Defendants failed to show evidence of damages. Id. at 10. Plaintiff adds that Defendants’

Motion does not mention damages nor point to evidence demonstrating how Defendants were

harmed by Plaintiff’s failure to return the recordings. Lastly, Plaintiff asserts that the Court found

that the plain language of the written agreements only governed the first HolyHell album, and if


                                                  8
       Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 9 of 15




Defendants argue that Plaintiff used the stem recordings from the first album in Darkness

Visible, this argument should be rejected because Defendants did not assert it in their summary

judgment motion. Id at 12 (citing Harris v. Subcontracting Concepts, LLC, No. 1:12-mc-82, 2013

WL 951336 (N.D.N.Y. Mar. 11, 2013) (explaining that a motion for reconsideration is not an

opportunity for a losing party to advance new arguments to supplant those that failed in prior

briefing)).

III.    STANDARD OF REVIEW

        A. Motion for Reconsideration

        A court may justifiably reconsider its previous ruling if: (1) there is an intervening change

in the controlling law; (2) new evidence not previously available comes to light; or (3) it

becomes necessary to remedy a clear error of law or to prevent manifest injustice. Delaney v.

Selsky, 899 F. Supp. 923, 925 (N.D.N.Y. 1995) (citing Doe v. New York City Dep’t of Soc.

Servs., 709 F.2d 782, 789 (2d Cir. 1983)). The standard for granting a motion for reconsideration

is strict. Shrader v. CSX Transportation, Inc., 70 F.3d 255, 257 (2d Cir. 1995). A motion for

reconsideration “should not be granted where the moving party seeks solely to relitigate an issue

already decided.” Id.2 Thus, a motion for reconsideration is not to be used for “presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at

the apple.’” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998).




        2
          Generally, motions for reconsideration are not granted unless “the moving party can
point to controlling decisions or data that the court overlooked—matters, in other words, that
might reasonably be expected to alter the conclusion reached by the court.” Id.

                                                 9
      Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 10 of 15




IV.     DISCUSSION

        A. Statute of Limitations

        Defendants suggest that the Court overlooked evidence which supports a conclusion

contrary to what the Court reached in its September 2019 Memorandum-Decision and Order. The

Court disagrees.

        Defendants argue that the Court “declined to address the numerous admissions by

Plaintiff . . . during the months of November and December of 2012 in which he acknowledged

that Defendants were withholding his equipment and that he was preparing to sue Magic Circle at

that time.” Mot. for Recons. at 6. As previously noted, Defendants point to one such e-mail

between Plaintiff and HolyHell members in which Plaintiff said that “another lawsuit [I’ll] start

once my green card process is done, unless the whole separation thing get’s [sic] fixed, is against

MCM for holding my equipment in Europe.” Id. (quoting Dkt. No. 151-3, Ex. 8). In addition,

Defendants point to correspondence in late 2012 in which Plaintiff told his bandmates “in the

case of my equipment I’ll deal with it myself” and a letter to a benefactor in which Plaintiff

expressed “several unsettling issues,” including Defendants “withholding . . . the HolyHell

touring equipment in Europe belonging to each of [them].” Id. at 6–7. Lastly, Plaintiff provided a

list of equipment that was in Europe to DeMaio in December 2012. Id.

        As the Court discussed in its September 2019 Memorandum-Decision and Order, “to

convert property, the defendant must do more than simply possess it.” Sept. 2019 Mem-Decision

and Order at 11 (citing State v, Seventh Regiment Fund, Inc., 774 N.E.2d 702, 710 (N.Y. 2002)

(“A defendant who, though having custody of goods, does not exclude the owner from the




                                                10
    Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 11 of 15




exercise of his rights is not liable for conversion.”)). The tort requires the defendant to take an

“affirmative act” evincing an intent to take the property as his own:

                 While it is not necessary for a defendant to take or destroy goods to
                 constitute a conversion, it is also not sufficient for a defendant
                 secretly to declare ownership, when that declaration does nothing to
                 inform the owner or any other interested party that an interference
                 with ownership is intended. Some affirmative act—asportation by the
                 defendant or another person, denial of access to the rightful owner or
                 assertion to the owner of a claim on the goods, sale or other
                 commercial exploitation of the goods by the defendant—has always
                 been an element of conversion.

Id. at 710–11.

       A conversion claim accrues not from the time of the alleged conversion, but “rather from

the time the true owner makes [a] demand for return of the chattel and the person in possession

of the chattel refuses to return it.” Marchig v. Christie’s Inc., 439 F. App’x 22, 25 (2d Cir. 2011)

(summary order). “When a defendant’s possession of the property was initially lawful, there is no

conversion unless the defendant refuses the owner’s demand to return the property or wrongfully

transfers or disposes of it before a demand is made.” Regions Bank v. Wieder & Mastroianni,

P.C., 526 F. Supp. 2d 411, 414 (S.D.N.Y. 2007), aff’d, 268 F. App’x 17 (2d Cir. 2008).

       In the September 2019 Memorandum-Decision and Order, the Court held that

“Defendants did nothing ‘that might have alerted’ anyone that they intended to commandeer

Plaintiff’s equipment while they stored it for him in 2012.” Sept. 2019 Mem.-Decision and Order

at 13 (citing Hoelzer, 933 F.2d at 1133 (holding that an art restorer did not convert the owner’s

paintings by merely acquiring them from a third party and holding them for storage and

restoration)). Plaintiff initially authorized Defendants to take custody of the property in order to

ship it to Europe for the tour. Id. Upon Plaintiff’s inquiry about whether his friend could retrieve


                                                  11
    Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 12 of 15




the equipment in Europe, DeMaio informed him that releasing the equipment in Europe was

“impossible” under the terms of the Carnet but assured Plaintiff that he “would be able to retrieve

the equipment when it was returned to the United States.” Pl.’s SMF ¶ 47; Defs.’ RSMF ¶ 47;

Sept. 2019 Mem.-Decision and Order at 14. Because Defendants apparently did not have the

ability to return the equipment while it was subject to the Carnet, this could not be the point

when conversion occurred. Sept. 2019 Mem.-Decision and Order at 14 (citing Regions Bank, 526

F. Supp. 2d at 416 (explaining that where an owner authorized defendant to distribute property to

a third party, defendant’s “inability” to retrieve the property for return on demand was not

conversion)). Once the equipment returned to the United States in 2013, Defendants had the

ability to return the equipment to Plaintiff and chose to instead “alert” Plaintiff that they intended

to commandeer it. Id. Thus, conversion occurred in 2013. Id.

       Although Defendants highlight Plaintiff’s correspondence that indicates he was

contemplating an eventual lawsuit, this is not factored into the accrual analysis for conversion,

and Defendants point to no case law suggesting otherwise. Plaintiff still apparently believed his

equipment might be returned since he qualified one of the above e-mails with “unless the whole

separation thing get’s [sic] fixed . . .,” indicating that Defendants had not yet alerted him or

anyone else that they intended to commandeer the equipment while it was in Europe. Because

Defendants do not point to any clear error in the Court’s statute of limitations analysis, and

because the evidence they suggest the Court overlooked is not relevant to state of limitations

analysis, the Court denies Defendants’ Motion requesting that the Court reconsider this portion

of its September 2019 Memorandum-Decision and Order.




                                                 12
    Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 13 of 15




       B. Breach of Contract

       Defendants suggest that the Court overlooked evidence which supports a conclusion

contrary to what the Court reached in its September 2019 Memorandum-Decision and Order. The

Court disagrees.

       Defendants argue that Darkness Visible recordings were covered in the 2007-2010

Written Agreements because work product and/or materials falling under the 2007-2010 Written

Agreements later became part of the Darkness Visible album. Defendants appear to assert that

the audio recordings that Plaintiff kept and incorporated into Darkness Visible were also used for

the first HolyHell album covered by the 2007-2010 Written Agreements. Alternatively,

Defendants seem to assert that Darkness Visible recordings fall under the purview of the 2007-

2010 Written Agreements because they were derivative works of the recordings in HolyHell’s

first album.

       In its September 2019 Memorandum-Decision and Order, the Court dismissed the breach

of contract claim with respect to the parties’ second agreement that was supposed to govern

Darkness Visible, because Defendants could not establish damages resulting from Plaintiff’s

alleged theft of recordings. Sept. 2019 Mem.-Decision and Order at 41. On the issue of breach of

the prior agreements, the Court stated that the “2007-2010 agreements limited themselves to

contemporaneous projects and did not purport to govern Darkness Visible or recordings in

connection with it.” Id. at 35.

       In the event that the recordings Plaintiff kept were related to HolyHell’s first album and

governed by the 2007-2010 Written Agreements, Defendants similarly do not establish any

damages resulting from Plaintiff’s alleged theft. Under New York law, to maintain a breach of


                                               13
    Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 14 of 15




contract claim, Defendants must establish damages resulting from Plaintiff’s breach. See Eternity

Glob. Master Fund Ltd. v. Morgan Guar. Trust Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004).

Plaintiff and HolyHell’s guitarist testified that they re-recorded the Darkness Visible tracks and

did not use Magic Circle recordings. Pl.’s SMF ¶¶ 65–67. Defendants do not contest this. Defs.’

RSMF ¶¶ 65–67. In addition, the “master sessions” of the recordings that Plaintiff took still

remain in Defendants’ possession. Sept. 2019 Mem.-Decision and Order at 40. For these reasons,

the Court held that Defendants “cannot recover based on Plaintiff’s retention of audio files from

the 2012 recording sessions, as they cannot show the alleged theft damages them.” Sept. 2019

Mem.-Decision and Order at 41. For the same reasons, even if this work product fell under the

2007-2010 Written Agreements, Defendants still point to no damages.

       To the extent that Defendants argue that the Darkness Visible contains derivative works

from HolyHell’s first album, this argument is preempted by the Copyright Act:

               The Copyright Act exclusively governs a claim when: (1) the
               particular work to which the claim is being applied falls within
               the type of works protected by the Copyright Act under 17 U.S.C.
               §§ 102 and 103, and (2) the claim seeks to vindicate legal or equitable
               rights that are equivalent to one of the bundle of exclusive rights
               already protected by copyright law under 17 U.S.C. § 106.

Briarpatch Ltd., L.P v. Phoenix Pictures, Inc., 373 F.3d 296, 305 (2d Cir. 2004) (citing 17 U.S.C.

§ 102(a)). The Second Circuit has held that “control over reproduction and derivative use of

copyrighted material” is “safeguarded by the [Copyright] Act.” Harper & Roe Publishers, Inc. v.

Nation Enterprises, 723 F.2d 195, 200 (2d Cir. 1983), rev’d on other grounds, 471 U.S. 539

(1985); see also Sept. 2019 Mem.-Decision and Order at 43–44.




                                                 14
     Case 5:15-cv-01536-LEK-TWD Document 191 Filed 11/23/20 Page 15 of 15




        Evidence that is “irrelevant to the ultimate outcome” is not a proper basis for

reconsideration. See Latimore v. NBC Universal, Inc., 489 F. App'x 521, 521 (2d Cir. 2013).

Because the result of Court’s decision does not change if the stolen audio recordings fall under

the purview of the 2007-2010 Written Agreements, the Court declines to reconsider this portion

of its September 2019 Memorandum-Decision and Order.

V.      CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that Defendants’ Motion for Reconsideration (Dkt. No. 182) is DENIED;

and it is further

        ORDERED that the Clerk shall serve a copy of this Memorandum-Decision and Order

on Plaintiff.

        IT IS SO ORDERED.3


DATED:          November 23, 2020
                Albany, New York




        3
        Due to the delays and disruptions caused by the COVID-19 pandemic, some
cases/motions were not disposed of prior to the end of the reporting period.

                                                 15
